Citation Nr: 1035537	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  03-09 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression, to include as 
secondary to post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1968 to March 1976.  He 
served in the Republic of Vietnam from November 12, 1968, to 
November 11, 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2004, the 
Veteran testified at a personal hearing before a Decision Review 
Officer at the RO.

This claim was previously before the Board in October 2006 and 
May 2009, at which time the Board remanded it for additional 
development.  The requested development has been completed, and 
the claim is properly before the Board for appellate 
consideration. 


FINDINGS OF FACT

The competent and probative evidence of record preponderates 
against a finding that any currently diagnosed depression is 
related to the Veteran's active military service, or is 
proximately due to or the result of his service-connected PTSD, 
on either a causation or aggravation basis.



CONCLUSION OF LAW

Depression was not incurred in or aggravated by service, nor is 
it shown to be due to, the result of, or aggravated by the 
Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In February 2002 and November 2006 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate his 
claim and its duty to assist him in substantiating his claim 
under the VCAA.  The letters informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although 
no longer required, the appellant was also asked to submit 
evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the September 2002 rating decision, 
February 2003 SOC, October 2004 SSOC, February 2005 SSOC, 
February 2006 SSOC, April 2009 SSOC, and June 2010 SSOC explained 
the basis for the RO's action, and the SOC and SSOCs provided him 
with additional periods to submit more evidence.  It appears that 
all obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in May 2006 and November 2006 letters which VA sent to 
the Veteran.

The Board finds that the VA examinations were sufficient because 
the examiners supported their conclusions with analysis that can 
be weighed against the other evidence of record.  Stefl v. 
Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board 
"must be able to conclude that a medical expert has applied 
valid medical analysis to the significant facts of the particular 
case in order to reach the conclusion submitted in the medical 
opinion.").

The Veteran's claims file contains a letter from the Social 
Security Administration (SSA) indicating that he was receiving 
Supplemental Security Income but does not contain the underlying 
records used for this determination.  The Veteran indicated at an 
August 2001 evaluation that he was unemployed primarily due to 
multiple physical injuries sustained in a 1986 motorcycle 
accident.  The Board therefore finds that it is not necessary to 
obtain the records underlying the SSA decision, because the 
Veteran has indicated that the primary reason he is unemployable 
is not related to his current claim of service connection for 
depression.

In view of the foregoing, we find that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that, in order to prevail on the issue of service connection, 
there must (1) be medical evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009)

Service connection may also be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  An increase in severity of a non-service-connected 
disorder that is proximately due to or the result of a service-
connected disability, and not due to the natural progress of the 
non-service-connected condition, will be service connected.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006).  The amended 38 C.F.R. § 3.310(b) 
institutes additional evidentiary requirements that must be 
satisfied before aggravation may be conceded and service 
connection granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 38 
U.S.C. § 501 as the supporting authority, and not Allen.  See 71 
Fed. Reg. at 52,744-45.  The present case predates the regulatory 
change.  Consequently, the Board will apply the older version of 
38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

The Veteran's service treatment records do not indicate any 
treatment, complaints, or diagnosis related to depression.

The Veteran underwent a VA examination in May 2002.  The examiner 
noted that February 2001 treatment records from a community 
clinic indicate that the Veteran displayed depression due to the 
recent death of his stepfather, and the examiner felt that the 
Veteran's primary psychiatric symptom was depression.  The 
Veteran was diagnosed with a pain disorder associated with a 
general medical condition and psychological factors.

The Veteran's mother wrote in a November 2003 statement that he 
was depressed and sad all of the time.  He was not involved with 
family or friends the way he used to be, had mood swings, and 
preferred to be alone.  Before going into the Army he was "a 
hard-worker, dependable, always trying to help others, out-going 
and friendly."  Several other statements that were submitted at 
the same time indicate that the Veteran was more withdrawn after 
his military service and that he gets reminded of his experiences 
in the military in Vietnam in many situations.

In February 2004 the Veteran had a private psychiatric 
evaluation.  He indicated having no psychiatric difficulties or 
treatment before service.  Since service he said he had suffered 
from agitation, sleep disturbance, nightmares, recurrent thoughts 
of his Vietnam experiences, irritability, being easily startled, 
difficulty concentrating, withdrawal, a lack of interest in 
previously pleasurable activities, and avoidance of social 
contact.  The examiner felt that the Veteran's mood was 
depressive, and diagnosed him with PTSD.  At a September 2004 
psychiatric assessment, the recurrent depression was noted to be 
co-morbid and secondary to PTSD.

VA treatment notes indicate that in March 2005 the Veteran was 
diagnosed with adjustment disorder, mixed.  The Veteran 
attributed some of his depressed mood to the loss of his father, 
taking care of his mother, poor finances, and his inability to 
work.  He expressed frustration with the treatment he felt he was 
receiving from the Government in relation to his claim, and said 
that his depressed and anxious mood had increased in the past 
five to six years.  The Veteran said that he had lost family 
during that time, and that he had difficulty adjusting to the 
change.

At a VA examination in February 2009, the Veteran's active 
problem list was noted to include depression.  It was also noted 
that at January 2009 VA treatment he had been diagnosed with a 
recurrent depressive disorder.  At February 2008 treatment he 
indicated having the following depressive symptoms on a daily 
basis: little interest or pleasure in doing things; feeling down, 
depressed, or hopeless; difficulty with sleep; feeling tired or 
having a lack of energy; poor appetite or overeating; feeling 
badly about himself; and difficulty concentrating.  He said at 
the VA examination that he has difficulty sleeping, worries a 
lot, and has memory loss.  

The examiner diagnosed the Veteran with dysthymic disorder, and 
opined that it is at least as likely as not that the Veteran's 
dysthymic disorder is "primarily directly due to PTSD," and he 
also opined that the dysthymic disorder "is not entirely 
secondary to PTSD."  It was noted that the Veteran's degree of 
depressive symptoms has waxed and waned and that, in general, 
dysthymic disorder and depressive disorder are common co-morbid 
results of PTSD.  However, in the case of the Veteran , the 
treatment notes indicate that his depression is due to family 
issues, pain, his financial problems, and his inability to work.


The Board finds that the preponderance of the evidence is against 
the claim of service connection for dysthymic disorder, to 
include as secondary to PTSD.  In evaluating the opinion of the 
February 2009 VA examiner, the Board notes that he opined that 
the Veteran's dysthymic disorder is primarily directly due to 
PTSD, and that it is not entirely secondary to PTSD.  This 
indicates that the VA examiner felt that the dysthymic disorder 
was at least in part due to the Veteran's service-connected PTSD.  
However, the examiner's explanatory rationale contradicts such a 
conclusion, and shows that he believes the dysthymic disorder to 
be due to factors not related to the Veteran's active military 
service, including family problems, pain, finances, and an 
inability to work. 

The Court of Appeals for Veterans Claims has ruled that "most of 
the probative value of a medical opinion comes from its 
reasoning."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  The Board therefore finds that, upon analysis of the 
rationale of the VA examiner, he actually found that the 
Veteran's dysthymic disorder is due to factors unrelated to 
military service.  This is consistent with the treatment records 
discussed above.  Furthermore, the September 2004 opinion from 
private treatment, to the effect that the Veteran's recurrent 
depressions is co-morbid and secondary to his PTSD, cannot be 
given probative value because no rationale was provided.  See 
id.;  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical 
opinion must support its conclusion with an analysis which the 
Board can consider and weigh against other evidence in the 
record).  

At the May 2002 VA examination it was noted that February 2001 
treatment records from a community clinic indicate that the 
Veteran displayed depression due to the recent death of his 
stepfather, and that his primary psychiatric symptom was 
depression.  The VA examiner diagnosed the Veteran with a pain 
disorder associated with a general medical condition and 
psychological factors.  Other treatment records discussed above 
show that the Veteran's depression was attributed to family 
issues, pain, financial difficulties, and his inability to work.

We recognize the sincerity of the arguments advanced by the 
Veteran that his depression is service connected.  However, the 
resolution of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson, supra.  However, 
a psychiatric disorder such as depression requires specialized 
training for a determination as to diagnosis and causation, and 
is therefore not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of service 
connection for depression, to include as secondary to PTSD, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.


ORDER

Service connection for depression, to include as secondary to 
PTSD, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


